ORDER
PER CURIAM.
On March 24, 1995, Neil S. Massey, through counsel, filed an application for attorneys fees and expenses under the Equal Access to Justice Act (EAJA). See 28 U.S.C. § 2412(d); U.S. Vet.App. R. 39(b). After oral argument the appellant sought sanctions based on argument on behalf of the Secretary suggesting that counsel was not acting in his client’s best interests because of an institutional conflict of interest. For the reasons set forth below, the Court will dismiss the appellant’s EAJA application and deny sanctions.
On October 28, 1992, the Board of Veterans’ Appeals (BVA or Board) denied the appellant’s claim for an increased disability rating for a service-connected neurosis disorder. The appellant then filed a timely appeal to this Court.
On appeal to this Court, the Secretary confessed error and argued for a remand because the BVA failed to provide an adequate statement of reasons or bases for its decision. Massey v. Browm, 7 Vet.App. 204, 208 (1994). In the alternative, the Secretary argued that, notwithstanding the confessed error, the BVA decision should be affirmed in view of all of the evidence in the record. Ibid. The appellant, however, argued that the BVA’s “decision should be reversed because the relevant evidence in the record indicates that he is entitled to a 30% disability rating under the benefit of the doubt rule in 38 U.S.C. § 5107(b).” Id. at 206 (emphasis added). The appellant averred that the Secretary’s confession of error and suggestion of remedy in a form not presented by the appellant is an inappropriate expansion of the issues. Id. at 208.
On December 6,1994, the Court remanded this case to the BVA and stated that the BVA had committed a clear error of law when it adjudicated the appellant’s claim using factors that were not contained in the relevant diagnostic code. The Court held that a remand was the appropriate remedy because this error prevented the Court from reviewing whether the BVA had properly rejected the benefit of the doubt analysis. Id. at 208-09. The Court also expressly rejected the appellant’s argument with respect to the ability of the Court to entertain confession of error by the Secretary on a point not raised by the appellant. The Court recognized that the appellant’s argument concerning this issue was the same that was “briefed in Johnson v. Brown, 7 Vet.App. 95 (1994), where the appellant’s counsel was the same as here.” Massey, 7 Vet.App. at 208-09. The opinion in Johnson, which rejected this argument, was issued on September 28, 1994, a month after the instant case was argued.
On March 24, 1995, counsel for the appellant filed a timely EAJA application seeking fees for this litigation in the amount of $6,984.22 and expenses in the • amount of $1,130.34. In response to this EAJA application, the Secretary asserted that EAJA fees are not warranted because the government’s position was substantially justified, and in the alternative the Secretary argued that there are special circumstances in this case *136which would make an EAJA award unjust. On January 81, 1996, oral argument was held, and on February . 1, 1996, the appellant’s counsel, with permission from the Court, filed supplements to the EAJA application. In addition to adjusting the amount of fees and expenses sought to $10,334.86, the appellant’s counsel also requested that the Court impose sanctions on the Secretary for inappropriate conduct before the Court.
On February 6, 1996, the Secretary filed a response to the appellant’s supplemental application. In this response, and in a subsequent errata, the Secretary informed the Court that he had offered payment of $10,-334.86, the total amount sought by the appellant, but that the appellant’s counsel had declined the offer. In this response, the Secretary included a letter from Stephen L. Purcell, Esq., of the Disabled American Veterans (DAV), which summarized the appellant’s counsel’s position in the following manner: “In light of the serious nature of the allegations made by the Secretary, and the lack of any justification or support for these allegations, we believe it is best to allow the Court to decide whether sanctions, in addition to attorney fees and expenses, should be awarded in this case.” Finally, on March 25, 1996, counsel for the appellant filed a motion for leave to amend the supplemental EAJA application, requesting that if the Court orders a fee award, the Secretary should make the check payable to the DAV National Service Foundation and not directly to the DAV.
The Secretary argues that the EAJA issue in this case no longer warrants discussion because the Secretary is offering to pay the total amount of fees sought by the appellant. In the past, this Court would routinely dismiss an EAJA application as moot when the parties reached a settlement agreement. See generally Dofflemyer v. Brown, 4 Vet.App. 339 (1993); see also Bond v. Derwinski, 2 Vet.App. 376, 377 (1992) (“When there is no case or controversy, or when a once live ease or controversy becomes moot, the Court lacks jurisdiction”). However, this particular case is novel because the appellant’s counsel wants monetary sanctions added to the award.
Although the Secretary is correct that there is no case or controversy with respect to the EAJA application, (the amount offered equals the amount of fees requested) there is a controversy with respect to the issue whether to impose sanctions. Accordingly, we deem the two claims separate and the only issue remaining for the Court to decide is whether the Secretary’s conduct in this litigation warrants an imposition of sanctions by the Court.'
In Jones (Joseph) v. Derwinski, 1 Vet.App. 596, 606-07 (1991), the Court held that it has both the statutory authority and the inherent power vested in all federal courts to impose sanctions under certain circumstances against parties that appear before the Court. See 38 U.S.C. § 7265; Chambers v. NASCO, Inc., 501 U.S. 32, 50, 111 S.Ct. 2123, 2135-36, 115 L.Ed.2d 27 (1991). In exercising this authority to impose sanctions, the Court stated that it must be mindful of two principles. Jones, 1 Vet.App. at 607. First, the Court stated that this power to sanction “ ‘must be exercised with restraint and discretion.’ ” Ibid, (quoting Chambers, supra). Second, the Court noted that “[i]n addition to exercising restraint and discretion, a court considering sanctions, whether based on inherent or express statutory authority, must take care to determine that the conduct at issue actually abused the judicial process.” Ibid, (citing Roadway Express, Inc., v. Piper, 447 U.S. 752, 766, 100 S.Ct. 2455, 2464, 65 L.Ed.2d 488 (1980)).
Here, the conduct in question was that part of the Secretary’s argument which addressed whether the appellant should receive EAJA fees. During oral argument the Deputy Assistant General Counsel suggested that the conduct of the appellant’s counsel, who is employed by the DAV, in the underlying litigation of this case, did not further the client’s best interest. Rather, the Deputy Assistant General Counsel suggested that the appellant’s counsel was furthering some institutional agenda on behalf of the DAV. The Court recognizes that this is a serious accusation which was made without a factual basis and in an inappropriate forum. However, the Court, being mindful of its duty to exercise restraint when deciding whether to *137impose sanctions in a particular instance, will not impose sanctions in this instance. Jones, 1 Vet.App. at 607.
Accordingly, upon consideration of the forgoing it is
ORDERED that the appellant’s motion for leave to amend the supplemental EAJA application is GRANTED. It is further
ORDERED that the appellant’s EAJA application is DISMISSED for lack of jurisdiction because there is no case or controversy. It is further
ORDERED that the appellant’s request for sanctions is DENIED.